The opinion of the court was delivered by
Dawson, J.:
Appellees present a motion for a rehearing, which prompts us to make a minor modification of a matter mentioned in our first opinion (ante, p. 44). We said that the contract itself characterized the corn to be delivered as “September com.” That statement may be inaccurate. The price to be paid was to be determined on the basis of the price of Kansas City September corn, according to the terms and stipulations of the contract, but whether the corn which was the subject of this bargain and sale could prop-' erly be characterized as “September corn” this court has insufficient information to decide.
Appellants also call attention to a matter which needs correction. In holding that the evidence presented in plaintiffs’ behalf did not permit the cause to be disposed of on demurrer and required its submission to a jury, the court inadvertently conceded that it was possible the dealings of the parties were susceptible of being construed as mere options and that the question whether they were such or not was for a jury to decide. This was an error. The construction of a contract is a question of law, and we must take the responsibility of holding unequivocally that the contract evidenced an outright bargain and sale, not a mere option, and it was fully executed in all its parts except in the matter of fixing and paying the price, which was to' be ascertained and paid in accordance with the contract terms.
With these corrections of our first opinion, however, we see no reason to grant a rehearing, and it is therefore denied.